Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the steps  in claims 21, 22 and 1 (line 15).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim 

No limitation is interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Page 8, lines 19-20 urge the claims are directed to methods that continuously produces layered packs of materials.   Examiner notes that none of the claims requires (plural) packs be produced, accordingly the claims are not interpreted in the manner urged by Applicant. 
Applicant has defined terms at least at [0049].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25, lines 15-16 are indefinite because it is unclear if there is any limit as to how one might determine the ratio.  One of ordinary skill understands that tensile strength of materials are commonly determined based on the cross-sectional area of the sample under consideration.   See King 4368755, col. 3, lines 55-56 which expresses a tensile strength to weight ratio in units of psi/lb-m.
Applicant’s [0084] denotes dimension in terms of square feet as well as inches.  The prior art does not appear to recognize any tensile strength to weight ratios in units of “lbf/lbm”, thus suggesting a typographical error.  It is unclear if the claimed ratio is intended to be  40-120 psi/lbm or  40-120 pounds/sq.ft./lbm, or some other value.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 6, 19 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP 0889981 to Wyss et al.

1. (Currently Amended) A continuous method for forming a pack of glass fibers, the 
continuous method comprising:

Figure 7a and the associated text of Wyss clearly anticipate the preamble.



melting glass into molten glass;
forming glass fibers from the molten glass;

The melting and forming is anticipated by [0075] and [0018].  Although Wyss does not appear to mention any ‘melting’ [0075] discloses sing a ‘cascade spinning process’.  One of ordinary skill that this process (as well as other known glass-fiber production processes) inherently have a melting step because the processes require molten glass. 

forming a binderless web of glass fibers from the glass fibers;

See figure 7a which shows the forming of the web.  [0018] discloses a  fleece/web which consists of glass fiber (i.e. the fleece/web has no other material). [0018] also discloses using needling rather than a bonding agent.


lapping the binderless web of glass fibers to form a layered pack of glass fibers,

Figure 7a as well as [0075] disclose that the fleece (in the form of a web) is lapped

 said layered pack of glass fibers consisting essentially of coated or uncoated glass fibers, the layered pack of glass fibers is free of any material that may bind the glass fibers together; and

[0018] discloses using needling rather than a bonding agent.

mechanically entangling the glass fibers of the layered pack of glass fibers, wherein the mechanically entangling comprises needling;

[0018] discloses using needling.  


wherein the glass fibers have a diameter within the range of 15 to 19 hundred-thousandths of an inch;

See [0109] which discloses a diameter from 3-4 microns.  This corresponds to 12-16 hundred thousandths of an inch; this overlaps with the claim range of 15-19 hundred thousandths and thus the range is anticipated.


wherein the glass fibers have a length within the range of 0.25 to 10.0 inches; and

[0108] discloses a length of 0.3-10 microns which corresponds to 0.01-0.39 inches. [0043] discloses a range that corresponds to 0.012-1.97 inches.  Both of these ranges overlap with the claimed range.  The claim is open to further fiber outside of the claimed range.

wherein the layered pack of glass fibers has a density between 0.9 and 4.2 lb/ft3;

[0017] discloses a range of 40-200 kg/meter3 or about 2.5-12.5 lb/ft3. 
wherein the melting, forming, and lapping steps occur without substantial breaks in production. 

[0075] discloses ‘continuous production of fibres’.  One of ordinary skill would immediately envisage that the method of figure 7a is performed without any substantial breaks because there is no disclosure of any breaks. 


6. (Previously Presented) The continuous method of claim 1 wherein the pack of glass
fibers comprises 99% to 100% glass or 99% to 100% glass and inert content that does not bind the glass fibers together.


Claim 6: [0018] discloses a  fleece/web which consists of glass fiber (i.e. the fleece/web has no other material). [0018] also discloses using needling rather than a bonding agent.

Claim 19: figure 7a shows the web has the first and second portions as claimed. 

Claim 21: [0075] discloses the cross lapping. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3,  6, 13, 15, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0889981 to Wyss et al in view of Bhatti (US4518408) and Otaki 2007/0017625.
See the anticipation rejection based on Wyss (above).  If Wyss does not anticipate the method being continuous and without substantial breaks: It would have been obvious to omit any breaks or discontinuity in the process because they are not necessary and for the advantage of reducing the time of production.


  From MPEP 2144.04  

E. Making Continuous
In re  Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a
method of producing a cementitious structure wherein a stable air foam is introduced into
a slurry of cementitious material differed from the prior art only in requiring the addition of
the foam to be continuous. The court held the claimed continuous operation would have
been obvious in light of the batch process of the prior art.).

It would have been obvious to omit any binder and bonding agent since bonding can be effected by needling as taught by Wyss at [0018].  Also since Wyss teaches the desirability of reducing resources used [0006], including binder.  Thus one would be motivated to reduce the binder used to none. 
Wyss does not mention that the needling causes entangling.  Otaki discloses a needling process causes fibers to entangle (interlace).  It would have been obvious to use the Otaki needling process for the Wyss needling, so that the fibers are interlaced so that the product can retain the fibers and remain a single unit.  

As to the numerical ranges, such are prima facie obvious,  indicated in the MPEP at 2144.05: 
I. OVERLAP OF RANGES
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior
art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while
the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for
concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d
1465, 1469-71, 43 USPQ2d 1362, 1365-66  (Fed. Cir. 1997) (Claim reciting thickness
of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima
facie obvious in view of prior art reference teaching that "for suitable protection, the
thickness of the protective layer should be not less than about 10 nm [i.e., 100
Angstroms]."  The court stated that "by stating that suitable protection’ is provided if the
protective layer is about’ 100 Angstroms thick, [the prior art reference] directly teaches
the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case
of obviousness exists where the claimed ranges and prior art ranges do not overlap but are
close enough that one skilled in the art would have expected them to have the same
properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ
773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of
"having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious
over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium
and 0.94% nickel, 0.31% molybdenum, balance titanium.).
"[ A ] prior art reference that discloses a range encompassing a somewhat narrower
claimed range is sufficient to establish a  prima  facie case of obviousness."  In re
Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
However, if the reference’s disclosed range is so broad as to encompass a very large
number of possible distinct compositions, this might present a situation analogous to the
obviousness of a species when the prior art broadly discloses a genus. Id. See also In re
Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21
USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.


Bhatti discloses (figure 5 and col. 1, lines 64-66) indicate that standard glass-fiber spinners create fibers with a distribution of diameters including the entire range being claimed.  It would have been obvious to perform the Wyss method such as to create a distribution of fibers that includes fibers of the claimed range as a natural result of following standard fibermaking practices.  That is 4 microns correspond to 16 HT and 5 microns correspond to 20 HT.
Wyss discloses at [0043] an average length between 0.3 mm and 50 mm.  Otaki teaches [0053] that wools with a fiber length between 10-200 mm are ‘excellent’ while [0018] teaches benefits of fibers 10mm or longer.  It would have been obvious to perform the Wyss process to make the fiber lengths be greater than 10 mm so as to achieve the advantages that Otaki teaches.  Combining the 10mm lower value of Otaki with the 50 mm upper limit of Wyss results in a range of 10-50 mm or about 0.39-1.97 inches. 
[0013] of Wyss teaches making a “much lighter” product results in “significant cost savings”. It would have been obvious to make the material at 40 kg/m3 density [0017] so as to maximize cost savings. 

Claim 6: [0018] discloses a  fleece/web which consists of glass fiber (i.e. the fleece/web has no other material). [0018] also discloses using needling rather than a bonding agent.
Claim 13 has limitations substantially identical with those of claim 1 and would have been obvious for the  same reasons claim 1 is.  Claim 13 has a further step of cooling the fibers in an accumulator.  Wyss does not disclose this cooling.  It would have been obvious to cool the fibers as a natural result of the process: the fibers are made from molten glass and thus need to be cooled so that they retain their fiber shape.  One can consider the entire apparatus 11 (Wyss) as being an accumulator. 
Claims 3 and 15: Wyss teaches [0092] an area weigh of 200-800 g/m2 (0.4-0.16 lb/sq.ft.) with a thickness of 15-20 mm (0.6-0.8 inches) .  It would have been obvious to have the web be obvious make the web be 0.16 lb/ft2 so as to make web of maximum strength. One would understand that more fibers would make for a denser web and a stronger web.
 Claims 19-20: figure 7a shows the web has the first and second portions as claimed. 
 It would have been obvious to have the web have the first and second portions as claimed as a natural result of the cross-lapping.  If one only uses the web to create the pack then all portions of the pack are necessarily portions of the web.  It would have been obvious to use only the single web because there is no need to add a further web or any other material beyond the web which consists of fibers and the fibers which consist of glass. 
Claims 21-22: [0075] discloses the cross lapping. 
Claims 23-24: it would have been obvious make the pack as wide or as narrow as desired, depending upon its intended use. 
Claim 25 recites the same limitations required by claim 1 and would have been obvious for the same reasons given above.  Claim 25 recites an additional limitation for that the pack has a tensile strength to weight ratio from 40 to 120 lbf/lbm.  This range of 40 to 120 lbf/lbm is recited at [0084] as being the property for a 6 inch by 12 inch sample.  One of ordinary skill would expect to be able to choose a suitable sample size so as to obtain a tensile strength to weight ratio between 40 to 120 lbf/lbm, because the ratio is dependent upon sample size.
One of ordinary skill understands that for homogenous materials the tensile strength is often independent of weight.  For example if a metal bar that is 1 foot in length fails in tension at 500 MPa, one could expect that an identical bar that is twice as long would also fail at about 500 MPa. If the first bar weighted 1 pound, the second bar would weight two pounds.  The first bar would have a tensile strength/weight ratio of 500 MPa/pound, and the second bar would have a ratio of 250 MPa/pound.  One could get a higher ratio by using a shorter rod or a lower ratio by using a longer rod.  Still further one could expect to further tailor the experiment’s results by altering the fixed speed.  Applicant uses a fixed speed of 12 inches/second.  A slower/faster speed could be used to get a lower/higher ratio.  
Although claims are interpreted in light of the specification, limitations (sample size, fixed speed, averaging length-width tensile speeds, etc.) are not imported into the claims.  
Also: since the strength is a natural result of the method and the manipulative acts of the method would have been obvious one would expect that the resultant product would have the same properties as Applicant’s product, including the same strength to weight ratio. 

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
It is argued that claim 25 is not indefinite because one can convert square feet to square inches.  This is not persuasive because it does not appear to be relevant.  Applicant does not explain how the ability to convert units is sufficient to allow one to understand the metes and bounds of claim 25.  Applicant does not dispute the Office’s finding that it is unclear if there is any limit as to how one might determine the ratio of claim 25.  Applicant does not dispute that it is unclear if the claimed ratio is intended to be  40-120 psi/lbm or  40-120 pounds/sq.ft./lbm, or some other value.  
It is argued that the Office’s position is that the claim is unclear because  [0084] denotes dimension in terms of square feet as well as inches.  This is inaccurate: the claim is indefinite for the reasons set forth in the rejection.  The observation regarding [0084] at most shows one cannot infer the how to correct the apparent typographical error of claim 25.  Specifically one cannot infer that tensile strength used in the claim is psi (or the like).  Claim 25 is indefinite for the reason given even if [0084] were not present. 
The argument asserts that the Office asserted that because Wyss appears to teach forming webs consisting of glass fibers that the packs formed therefrom are also unbonded.  This is incorrect.  No such assertion is made by the Office. 
It is argued that the Wyss needling is in regards to “individual layers” or “fleeces”.  This is not persuasive because it is unsupported by evidence or rationale.  The rejection is based on a single fleece or a single overlapping layer.  That Wyss may teach an embodiment (with multiple individual layers) that does not anticipate the claims is not evidence that the embodiment relied upon (e.g. [0018] or figures 7a-b)  demonstrates anticipation.    
It is asserted that each instance of a final product being  discussed in Wyss also includes a binder is discussed.   This is an unsupported assertion.  No mention of any ‘final product’ is mentioned.   More importantly the current invention is indicated as being an intermediate product.  At [0002] Applicant indicates final products such as building components, appliances and aircraft.  The fact that Wyss discloses making fiberboard is not evidence that Wyss does not teach making fleece (which is not a fiberboard).  
It is argued that the obviousness rejection is improper because there is nothing on the record suggesting the resulting modified fiberboard would be functional or suitable.  This is not persuasive because there is no resulting modified fiberboard.  For example [0111] of Wyss clearly indicates the process can be used in non-fiberboard products including webs, insulation, fire protection, sound control and growth medium.  The claims do not require any fiberboard.
It is argued that removing the binder from the Wyss Examples would render it unfit for its intended purpose.  No example is explicitly referred to.  It appears that Applicant is referring to the Examples at col. 19 of Wyss.   This is not persuasive because the proposed modification does not involve the Wyss Examples at col. 19.   The rejection is based on method of making fleece, not a board. 
It is argued that delamination force is important to Wyss.  This is not persuasive because it is based on conjecture.  It is unclear why delamination force might be important in thermal insulation, fleece, fire proofing, etc.  There is no indication as to any teaching in Wyss as to the need for a particular delamination value for insulation, fleece and the like. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741